DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 10, 13, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (EP2641754) in view of Peetz (EP0094070), Engel (US20140166168) and RocketSeals (NPL).
	Regarding claim 7, Matsumoto (Fig 1-3) discloses a method for inserting an insert into a tread of a prefabricated tire, the method comprising 
providing a prefabricated tire, the prefabricated tire comprising a tread block (“blocks” (38)) forming the tread (“tread rubber member” (18)) of the tire, 
drilling a blind hole (“hole” (46) to the tread block ([0034]), wherein the blind hole having a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 3),
inserting the insert (“stud pin” (48)) into the blind hole ([0034]) in the prefabricated tire, 
wherein the insert has a longitudinal direction from a bottom of the insert to a top of the insert and has a first cross section at a first longitudinal position from the bottom (“base portion” (48a)) and a second cross section at a second longitudinal position from the bottom (vertical section directly above “base portion” (48a) in Fig 3), wherein the first longitudinal position is located closer to the top of the insert than the second longitudinal position (Fig 3),
wherein the second cross section is greater than the first cross section (Fig 3); the method comprising inserting the insert into the blind hole so the bottom of the insert is inserted deeper in the blind hole than the top of the insert ([0034]);
and the blind hole is drilled to the tread block so that the shape of the blind hole is geometrically congruent with the insert (Fig 3, [0037]).
	While Matsumoto does not explicitly disclose how the drilling is done or that the insert comprises of a primary capacitive component and a primary inductive component, it would have been obvious to one of the ordinary skill in the art prior to the earliest effective priority date on how to drill the hole as recited in the claims and to have the claimed insert structure, as: A) Peetz, which teaches a device for the act of drilling holes with different cross sections, teaches a method for drilling a hole of varying cross-sectional areas at various depths (such as undercuts) ([0002]), where the blind hole has a first cross section at a first depth that is lesser than a second cross section at a second depth in terms of both cross sectional area and depth (Fig 2) using a drill bit (“drill” (1)) that comprises a shaft extending in a longitudinal direction of the drill bit (“drill shank” (2)), wherein the drill bit further comprising a flange extending radially from the shaft and connected transversely to the shaft (“drill head” (3), Fig 1-2), and the method comprises forming the second cross section of the blind hole by using the flange of the drill bit ([0002], Fig 2) as Peetz is configured to form a clean undercut at the bottom of a hole ([0025]), and B) Engel, which teaches of an insert that can be inserted into a tire similar to a tire stud like that of Matsumoto ([0030]), teaches an insert (“sensor” (15)) comprising a primary capacitive component ("capacitor and current rectifier" (40), [0026]) and a primary inductive component (“sensor element" (32, 34, 36)) for the benefit of providing a beneficial tread wear indication ([0032]).
	Regarding the Shore hardness, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the Shore hardness of the tire tread of Endo be in the range of 50 to 80 on the Shore A scale as RocketSeals teaches that it is well known in the art for tire treads to have a Shore A hardness of 60 (which is within the range of 50 to 80).
	Regarding claim 10, modified Matsumoto teaches all limitations of claim 7 as set forth above. Additionally, Engel teaches that the insert is configured to measure a condition of the tire ([0032]).
	Regarding claim 13, modified Matsumoto teaches all limitations of claim 7 as set forth above. Additionally, Engel teaches that the insert is configured to indicate a condition of the tire ([0031-2]).
	Regarding claim 27, modified Matsumoto teaches all limitations of claim 7 as set forth above. Additionally, Matsumoto teaches that the prefabricated tire comprises a reinforcing belt (“belt layer” (14)) between the tread and an inner surface of the prefabricated tire (“inner liner rubber member” (26)), the method comprising determining a distance between the tread and the reinforcing belt and drilling the blind hole to the tread block so that a depth of the blind hole is less than the distance between the tread and the reinforcing belt (Fig 1).
	Regarding claim 29, modified Endo teaches all limitations of claim 7 as set forth above. While modified Endo does not explicitly teach the formation of markings on the side of the walls, examiner notes that the instant specification discloses that markings could be made into the wall as an inherent result of drilling the hole after the tread block was fabricated (p14 L1-11) and as modified Endo teaches the same method as claimed in the instant application, modified Endo would inherently have the markings on the walls, as when the claimed and prior art products “are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. (See MPEP 2112.01).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (EP2641754), Peetz (EP0094070), Engel (US20140166168) and RocketSeals (NPL) in further view of Räisänen (US20200338932).
	Regarding claim 11, modified Matsumoto teaches all limitations of claim 7. While modified Matsumoto does not explicitly teach that the insert is configured to measure an environmental parameter, it would have been obvious to one of ordinary skill in the art prior to the effective priority date of the instant application to do so, as Räisänen, which teaches a tire with a variety of inserts, teaches that an insert for a tire tread can be used to measure environmental parameters such as humidity ([0033]), as it is known in the art that inserts can measure such parameters ([0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (EP2641754), Peetz (EP0094070), Engel (US20140166168) and RocketSeals (NPL) in further view of Shostak (US20050192727).
	Regarding claim 11, modified Matsumoto teaches all limitations of claim 7. Additionally, modified Matsumoto in further view of Räisänen teaches that the insert is configured to measure an environmental parameter ([0033]) as it is known in the art that inserts can measure such parameters ([0002]). Modified Matsumoto in view of Räisänen is considered to teach all limitations of claim 11 as set forth; however, in the alternative, should modified Endo’s disclosure be considered insufficient:
	It would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have the insert of modified Matsumoto be configured to measure an environmental parameter as Shostak, which is within the automobile arts, teaches the use of sensors capable of measuring temperature, humidity and other environmental parameters ([0915]) for the benefit of warning the driver of the vehicle of dangerous road conditions ([0915]).

Claim 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (EP2641754), Peetz (EP0094070), Engel (US20140166168) and RocketSeals (NPL) in further view of Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL)
	Regarding claim 18, modified Matsumoto teaches all limitations of claim 7 as set forth above. While modified Matsumoto does not explicitly teach how the insert is placed into the drilled holes, including whether the method of insertion comprises stretching at the part of the blind hole that has the first cross section while inserting the insert into the blind hole, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that using the stud gun comprises expanding the blind hole while inserting the insert into the hole (See Figure 1 below) for the benefit of quickly placing inserts into the tread using a conventional device known to be suitable for inserting studs into a tread.
[AltContent: textbox (Figure 1: YouTube screenshots showing the tool being inserted into the hole via the external fingers to expand the hole and allow for the placement of the insert in the hole.)]
    PNG
    media_image1.png
    415
    654
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    645
    media_image2.png
    Greyscale
[AltContent: arrow] 
	Regarding claim 19, modified Matsumoto teaches all limitations of claim 18 as set forth above. Additionally, Bruno Wessel teaches that the lateral stretching is performed by at least three jaws (“external fingers” (12)).
	Regarding claim 20, modified Matsumoto teaches all limitations of claim 7 as set forth above. While modified Matsumoto does not explicitly teach that prior to inserting the insert into the blind hole, arranging at least a part of the insert into a sleeve and inserting the insert into the blind hole with the sleeve, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date of the instant application to do so, as Bruno Wessel, which teaches a device called the TSIT-9 Stud Gun used for inserting studs into tires, shows that prior to insertion of the insert into the blind hole, the insert is first arranged in a sleeve (“inserting fingers” (9)) and then the sleeve and insert are inserted into the blind hole (See Figure 2 below) for the benefit of ensuring the tire stud is properly oriented in the blind hole.
[AltContent: textbox (Figure 2: YouTube Screenshot showing the inserting fingers arranged as a sleeve around the insert as it is insert into a tire)]
    PNG
    media_image5.png
    827
    1295
    media_image5.png
    Greyscale
	
	
    PNG
    media_image7.png
    422
    667
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    420
    661
    media_image8.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Figure 3: YouTube screenshots showing the inserting fingers being removed from the blind hole while leaving the insert inserted in the blind hole.)]Regarding claim 22, modified Matsumoto teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that a punch having the sleeve integrally formed is used to insert the insert into the blind hole (See Figure 2 above), whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve (See Figure 3 below).
	

    PNG
    media_image11.png
    834
    1295
    media_image11.png
    Greyscale
[AltContent: textbox (Figure 4: YouTube screenshot showing the pneumatic line required for operation of the stud gun.)]	Regarding claim 23, modified Matsumoto teaches all limitations of claim 22 as set forth above. Additionally, as the stud gun of Bruno Wessel is pneumatically powered (See Figure 4 below), Bruno Wessel also teaches that the insert is, in part, expelled from the sleeve using pressurized gas.
	
	Regarding claim 24, modified Matsumoto teaches all limitations of claim 20 as set forth above. Additionally, Bruno Wessel teaches that the wall of the sleeve is configured to laterally surround at least a part of the inert, the wall is made of metal, ceramic, polymer, or composite, and a thickness of the wall is at least 0.3 mm (See Figure 2 above)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (EP2641754), Peetz (EP0094070), Engel (US20140166168), RocketSeals (NPL) and Bruno Wessel (YouTube and Tire Stud Insertion Tool NPL) in further view of Breen (US3504414).
	Regarding claim 21, modified Matsumoto teaches all limitations of claim 20 as set forth above. While modified Matsumoto does not explicitly teach that at least part of the insert is arranged into the sleeve using suction, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Breen, which is within the tire stud art, teaches that it is known to use suction to hold a tire stud in place within a tool used to insert tire studs (C3 L32-40) for the benefit of ensuring proper alignment of the stud when it is inserted into the tire.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over of Matsumoto (EP2641754), Peetz (EP0094070), Engel (US20140166168), RocketSeals (NPL) in further view of Eaton (NPL).
	Regarding claim 28, modified Matsumoto teaches all limitations of claim 27 as set forth above. Additionally, Matsumoto teaches that the reinforcing belt comprises of ferromagnetic or paramagnetic material ([0022]). While modified Matsumoto does not explicitly teach that the method of determining the distance between the tread and the reinforcing belt uses an inductive position sensor, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Eaton, which is a catalog for various sensors to use with manufacturing processes, teaches a sensor for detecting ferrous materials to use in conjunction with a drilling process (“3. Machining Processes”). The combination of Eaton’s ferrous sensor for a drill with the drilling of blind holes as taught in Matsumoto represents combining known prior art elements to yield predictable results; in this case, an ability to determine distance from a specific material while drilling to ensure not to damage the specific material, which would be the reinforcing belt in the instant application (see MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 10-11, 13, and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that the drill of Peetz is from a fundamentally different technical field that that of tire stud installation and therefore would not be considered by a person of ordinary skill in the art. Examiner disagrees, noting that Peetz is focused on how to drill a hole with different cross sections at different depths of the hole, similar to how the holes that are used in the tire stud art require different cross sections at different depths of the hole, as shown in both references used in previous office actions (Endo (US20170297380)) and the current office action (Matsumoto (EP2641754)).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (JP2010111130) teaches a stud (“spike pin” (20)) inserted into a hole (“pin hole” (23, 42)), wherein the pin hole is shaped to fit congruently with the stud (Fig 3a, b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749